RESOLUTION OF THE SHAREHOLDERS

 

OF

 

ASSET PROTECTION OF AMERICAN, INC.

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 2nd day of August, 2016;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
name new DIRECTORS of the Corporation,

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders (having
10,000,000, or 86%); having considered this matter, and having opened the floor
to all those who voice a preference in the issue and pursuant to NRS 78.320,
have overwhelmingly decided and RESOLVED that:

 

Jean Yves Gicquel be named as DIRECTOR and CEO;

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

Dated this August 2nd, 2016

 

 

_____________________

Jean Yves Gicquel, on behalf of

Max Niche Saint Solution Pte Ltd.,

Majority Holder of ASSET PROTECTION OF AMERICAN, INC.

 

 

 

 

 

 

